WOODLEY, Judge.
The offense is felony theft; the punishment, 2 years.
It appears from the transcript that appellant is at large upon recognizance on appeal which is not set out in the transcript.
In the absence of a recognizance or bond substantially in the form required by statute, the appellant not being confined in jail, this court is without jurisdiction to enter any order except to dismiss the appeal. Reid v. State, 163 Tex. Cr. R. 40, 289 S.W. 2d 237.
The appeal is dismissed.
On Motion to Reinstate Appeal
A supplemental transcript has been forwarded to this court, but we find the recognizance set out therein to be the same as that contained in the original transcript and which we found not to be in the form required by statute.
Motion to reinstate the appeal is denied.